Final

Approved by the Compensation Committee on 2/13/17

[g201705031957000213923.jpg]Exhibit 10.2

 

 

 

 

 



 

 

 



Career Education Corporation

2017 Annual Incentive Award Program

pursuant to the

2016 Incentive Compensation Plan




--------------------------------------------------------------------------------



 

ARTICLE 1

PURPOSE AND PERFORMANCE PERIOD

 

1.1Purpose.  This document is created to set forth the terms and conditions for
certain Participants who have been selected to participate in the Annual
Incentive Award portion of the Plan for calendar year 2017.  To the extent that
there is any conflict between the terms of this document and the terms of the
Plan, the Plan shall control.  

 

1.2Performance Period.  This document is effective for certain Annual Incentive
Awards calculated for Participants under the Plan relating to calendar year
2017.  The 2017 Annual Incentive Awards earned pursuant to this Program shall be
paid no later than March 15, 2018.

 

1.3No Misconduct.   If at any time prior to the date the 2017 Annual Incentive
Award is paid by the Company or an Affiliate, a Participant is determined by the
Administrator to have engaged in Misconduct, then no such Annual Incentive Award
shall be paid to such Participant.

 

 

ARTICLE 2

DEFINITIONS

 

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan. The following words and phrases shall have
the following meanings:

 

2.1“Administrator” means a committee consisting of the Chief Financial Officer,
the General Counsel and the Chief Human Resources Officer (or their respective
designees), and/or any other executive officer as determined by the Committee.

 

2.2“Affiliate” means any corporation, campus, or other entity that, directly or
indirectly through one or more intermediaries, is owned by the Company.

 

2.3“AIP EBITDA” means the consolidated earnings, including both continuing and
discontinued operations, of the total Company (and its Affiliates) for the year
ended December 31, 2017, determined before (a) interest, taxes, depreciation,
amortization, asset impairments and non-operating miscellaneous income
(expense), and (b) lease termination and unused space charges (as recorded in
the Company’s accounting records under account number 604610) and legal
settlements; and as adjusted (i.e., neutralized) for (c) the difference between
actual legal fees and the estimated amounts used in determining Targeted AIP
EBITDA.  The amount for each of the items in clause (a) shall be as reported on
the consolidated statement of income (loss) and comprehensive income (loss)
within the Company’s Form 10-K for the year ending on December 31, 2017 (which
is prepared in accordance with the generally accepted accounting principles in
the U.S. and filed with the U.S. Securities and Exchange Commission).  The
amount for each of the actual items in clauses (b) and (c) shall be as reported
within such Form 10-K; provided, however, that if the information reported in
such Form 10-K is not sufficiently specific to provide data for a specific
amount, then the data will be obtained from the Company’s Finance Department and
will be based on the underlying accounting records upon which information in the
Form 10-K is based.  In addition, AIP EBITDA shall be (i) determined assuming
that the EBITDA Performance Factor and Individual Goals Performance Factor are
both 100% for all Participants eligible to receive a payment pursuant to this
Program (i.e., assuming target payments), and (ii) subject to such adjustment,
if any, as may be made by the Committee.

 

2.4“Covered Management Position” means a position within the Company which the
Company has determined to be covered under 34 C.F.R. Section
668.14(b)(22)(iii)(C).

 

2.5“EBITDA Performance Factor” means a percentage (expressed to the second
decimal place) determined pursuant to the table set forth in the applicable
memorandum from the Company setting forth the

Program Effective January 1, 2017Page 2 of 6

--------------------------------------------------------------------------------



 

criteria for a Participant’s Award.  The EBITDA Performance Factor may not be
less than 0% nor more than 200%.

 

2.6“Eligible Earned Wages” means compensation for services performed in an
incentive-eligible position (as determined pursuant to Article 3) that is
eligible for inclusion when determining a Participant’s Annual Incentive
Award.  Eligible Earned Wages are based on base earnings during the Performance
Period only and exclude any other payments made during the Performance Period
(i.e., teach pay, allowances, reimbursements, equity grants, bonuses, incentive
payments, short-term disability payments, long-term disability payments,
etc.).  For the avoidance of doubt, Eligible Earned Wages for the Performance
Period shall be determined consistent with Article 3 and any Participant who is
not eligible for an award or payment pursuant to Article 3 shall have no
Eligible Earned Wages for the Performance Period.

 

2.7“Individual Goals Performance Factor” means, with respect to each
Participant, the Participant’s overall performance rating (expressed as a
percentage and as determined by the Participant’s manager) based on the
individual performance goals and competency rating, and weighting of such
factors, established by the Participant’s manager or department head, as
applicable, and recorded in the Company’s performance management system for the
Performance Period.  The Individual Goals Performance Factor may not be less
than 0% nor more than 200%.

 

2.8“Key Executive Program” means the Career Education Corporation 2017 Annual
Incentive Award Program for Key Executives.

 

2.9“Misconduct” means any one of the following in which a Participant may engage
prior to or during the Performance Period or any time thereafter, but prior to
the date the 2017 Annual Incentive Award is paid: (a) any act of intentional
misconduct, dishonesty, gross negligence, conscious abandonment, or neglect of
duty; (b) any violation of the Company’s Code of Conduct, policies on
maintaining confidentiality of proprietary information, Code of Ethics or
non-discrimination or anti-harassment policy; (c) any commission of a criminal
activity, fraud, or embezzlement; (d) any failure to reasonably cooperate in any
investigation or proceeding concerning the Company or any of its Affiliates; (e)
any unauthorized disclosure or use of confidential information or trade secrets;
(f) any violation of any enforceable restrictive covenant, such as a
non-compete, non-solicit, or non-disclosure agreement between the Participant
and the Company or an Affiliate; or (g) any conduct that causes the Participant
to be ineligible for benefits pursuant to the applicable Company severance plan.

 

2.10“Performance Period” means the calendar year ending December 31, 2017.

 

2.11“Plan” means the Career Education Corporation 2016 Incentive Compensation
Plan, as amended.

 

2.12“Program” means this 2017 Annual Incentive Award Program which is
established under the Plan.

 

2.13“Target Incentive Percentage” means a Participant’s target Annual Incentive
Award percentage of Eligible Earned Wages as communicated to the Participant.

 

2.14“Targeted AIP EBITDA” means the targeted AIP EBITDA for the Performance
Period as approved by the Committee, which shall be consistent with the
Company’s 2017 operating plan approved by the Board of Directors of the Company
on January 25, 2017.

 

 

ARTICLE 3

ELIGIBILITY

 

3.1General Eligibility Requirements.  The Participants for the Performance
Period consist of employees who are (a) not in a Covered Management Position;
(b) classified by the Company for purposes of this

Program Effective January 1, 2017Page 3 of 6

--------------------------------------------------------------------------------



 

Program as a Corporate or University Group employee; and (c) classified by the
Company as (i) Grade E55 or higher or (ii) Grade T09, T10 or T12.  The Committee
may designate additional Participants.  Participants are separately notified of
their eligibility to participate in the Program.  Employees who participate in
the Key Executive Program are not eligible Participants for purposes of this
Program.  If an individual is in a Covered Management Position at any point
during the Performance Period, then such individual will not be eligible for an
award or payment under this Program.  

 

3.2Employment Changes.  To the extent an individual is newly hired by the
Company or any of its Affiliates or first moves into an incentive-eligible
position on or after October 1, 2017, such individual shall not be eligible to
receive an Annual Incentive Award pursuant to this Program.  Subject to Section
1.3 hereof and unless otherwise determined by the Committee, a Participant must
be employed by the Company or an Affiliate on the last day of the Performance
Period in order to be eligible to receive an Annual Incentive Award payment
hereunder.  Notwithstanding the foregoing, and subject to Section 1.3 hereof, if
a Participant’s employment with the Company is terminated by the Company without
Cause as part of a reduction in force on or after October 1, 2017, then such
Participant shall remain eligible to receive an Annual Incentive Award payment
pursuant to this Program and such Participant’s Eligible Earned Wages earned
during the Performance Period prior to his or her termination shall continue to
be Eligible Earned Wages for purposes of this Program; provided that, unless
otherwise determined by the Committee, such Participant shall not be eligible
for a payment hereunder to the extent such Participant received a severance
package in connection with such termination and such severance package contained
a payment related to or otherwise based on annual bonus.  In all cases, to the
extent a Participant is no longer employed by the Company or an Affiliate on the
last day of the Performance Period (a “Separated Participant”), then any Annual
Incentive Award amount shall only be paid to such Separated Participant to the
extent the Separated Participant has executed a release of claims against the
Company and its Affiliates, which release must be in a form satisfactory to the
Administrator, prior to the payment date for such Annual Incentive Award.  In
addition, if applicable law requires that any such release be subject to a
revocation period in order to become fully effective, payment of the Annual
Incentive Award to a Separated Participant shall only be required if, prior to
the payment date for the Annual Incentive Award, the applicable revocation
period for the release has lapsed without any such revocation occurring.

 

ARTICLE 4

AWARD AMOUNT

 

4.1Annual Incentive Award Weightings.  The following table identifies the Annual
Incentive Award element weightings based on the performance components and
Participant classification. Participant classification will be determined by the
Administrator and communicated to the Participant.

 

Participant Classification

EBITDA

Individual Goals

Total

E61 and Above

80%

20%

100%

E58 - E60, T12

70%

30%

100%

E55 – E57, T09, T10

60%

40%

100%

 

For Participants performing services during the Performance Period in multiple
Participant classifications, the percentages set forth in the tables above may
be subject to proration pursuant to Section 5.2 hereof.

 

4.2EBITDA Performance Component.  In respect of the EBITDA performance
component, each Participant will be eligible to receive a payment equal to the
result of applying the following formula to such Participant:

 

Program Effective January 1, 2017Page 4 of 6

--------------------------------------------------------------------------------



 

A x B x C x D:

 

Where:

 

“A” equals such Participant’s Eligible Earned Wages;

“B” equals such Participant’s Target Incentive Percentage;

“C” equals the percentage set forth in the applicable box set forth in the
“EBITDA” column in the table in Section 4.1 hereof; and

“D” equals the applicable EBITDA Performance Factor.

 

4.3Individual Goals Performance Component.  In respect of the individual goals
performance component, each Participant will be eligible to receive a payment
equal to the result of applying the following formula to such Participant:

 

A x B x Y x D x Z:

 

Where:

 

“A” equals such Participant’s Eligible Earned Wages;

“B” equals such Participant’s Target Incentive Percentage;

“D” equals the applicable EBITDA Performance Factor;

“Y” equals the percentage set forth in the applicable box set forth in the
“Individual Goals” column in the table in Section 4.1 hereof; and

“Z” equals the applicable Individual Goals Performance Factor.

 

Notwithstanding the foregoing, the product of D x Z may not be greater than
200%, and any payment pursuant to this Section 4.3 shall be adjusted accordingly
to implement a 200% payout cap with respect to the individual goals performance
component.

 

4.4Adjustment.  The individual goals performance component of each Participant’s
Annual Incentive Award (determined without application of this Section 4.4) is
subject to the aggregate funded amount for the individual goals performance
component of all Participants (determined based on the EBITDA Performance
Factor) and to adjustment by managers.  Such adjustment may be negative for
those Participants who do not achieve the applicable goals, and positive for
those Participants who demonstrate outstanding accomplishments.  For purposes of
applying this Section 4.4, any positive adjustment made to the individual goals
performance component of the Annual Incentive Award of one Participant must
result in a dollar-for-dollar negative adjustment to the individual goals
performance component of the Annual Incentive Award of one or more other
Participants so that, in the aggregate, the application of the manager
adjustment described in this Section 4.4 to all the Participants shall not
result in any additional cost to the Company and its Affiliates for the group of
Participants over which a particular manager retains authority.

 

ARTICLE 5

MISCELLANEOUS

 

5.1Miscellaneous.  The Committee may modify or terminate this Program at any
time and for any reason, effective at such date as the Committee may determine,
without the approval of the Participants or stockholders of the
Company.  Without limiting the foregoing, the Committee reserves the right to
adjust AIP EBITDA, the EBITDA Performance Factor, Targeted AIP EBITDA, the
Target Incentive Percentage and the applicable individual goals, and to adjust,
make or interpret any other determination or classification, for any or all
Participants for any reason, including if, in the Committee’s sole discretion,
any unforeseen or unplanned event results in a positive or negative impact on
the performance of the Company (or its Affiliates) during the Performance Period
or its overall financial position.  All such modifications, terminations,
adjustments, determinations and interpretations relating to this Program shall
be binding on all Participants.

Program Effective January 1, 2017Page 5 of 6

--------------------------------------------------------------------------------



 

 

5.2Proration.  If a Participant’s move between two or more incentive-eligible
positions during the Performance Period impacts Participant classification for
purposes of Section 4.1, then a proration may be applied to determine the amount
due to such Participant pursuant to Article 4 hereof.  To the extent it applies,
such proration shall be determined in the discretion of the Administrator, and
shall be based on relevant factors, which may include, but shall not be limited
to (a) the relative time spent by such Participant working at each level, and
(b) the extent to which corporate or an education group was charged for the
services of such Participant.  Unless otherwise determined by the Administrator,
such proration will be based on whole months (rather than a day-by-day basis),
and for purposes of such proration, actions taken prior to the fifteenth day of
any month will be deemed to have happened on the first day of that month, while
action taken on or after the fifteenth day of any month will be deemed to have
happened on the first day of the following month.

 

5.3Compliance with Laws.  This Program was created to comply with the “incentive
compensation” provisions of the Higher Education Act, 20 U.S.C.§ 1094(a)(20),
and with the implementing regulations of the U.S. Department of Education
(“ED”), located at 34 C.F.R.§ 668.14(b)(22).  The Company is aware that the ED
regulations changed, effective July 1, 2011, and this Program has been created
to comply with changed regulations that took effect July 1, 2011.  All
provisions of this Program will be interpreted and applied so as to be
consistent with that statute and those regulations.  If at any time the
Committee determines that any potential compensation action would, or in the
Committee’s sole discretion might, violate that statute or those regulations,
the Committee may in its sole discretion elect not to pay such compensation.  If
the statute or regulations change or if ED provides guidance that changes the
Committee’s understanding of how the statute and regulations will be applied,
the Committee will make appropriate changes to this Program, or may terminate
this Program, in its sole discretion, with or without advance notice to the
Participants.  The Committee reserves the right to modify any element of this
Program, to decline to make any payments under this Program, or to terminate
this Program in its entirety, at any time for any reason, in its sole
discretion, with or without advance notice to the Participants.

 

 

 

Program Effective January 1, 2017Page 6 of 6